Citation Nr: 1609773	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  00-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to special monthly compensation based on aid and attendance (SMC).

2.  Entitlement to an effective date prior to July 31, 2002 for the award of service connection for major depression, chronic.

3.  Entitlement to an effective date prior to February 22, 2002 for the award of a 30 percent evaluation for service-connected bronchial asthma.

4.  Entitlement to an earlier effective date for the award of an increased evaluation for major depression, chronic, extending back to July 31, 2002.   

5.  Entitlement to service connection for a right eye disorder, claimed as glaucoma.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  number of rating decisions: a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying service connection for a right eye disorder, claimed as glaucoma; a January 2008 rating decision of the RO in Huntington, West Virginia awarding service connection for major depression, chronic, with a 30 percent evaluation effective July 31, 2002, and granting service connection for bronchial asthma with a 10 percent evaluation from June 28, 1996 to February 21, 2002 and a 30 percent evaluation from February 22, 2002 thereafter; an April 2009 rating decision of the RO in Los Angeles, California denying the Veteran's claim to reopen the issue of entitlement to service connection for hypertension;  and a July 2010 rating decision of the Los Angeles RO denying special monthly compensation based on aid and attendance and a TDIU.  Jurisdiction over these appeals is currently with the Los Angeles, California RO.

The Board remanded the appeal of the issue of entitlement to service connection for a right eye disorder for further development in November 2005.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed in greater detail below, the Board mistakenly dismissed this appeal in August 2008.

The Veteran appealed a July 2010 decision denying entitlement to a total disability based on individual unemployability.  In a November 2012 statement, the Veteran withdrew this appeal for a TDIU.  Additionally, entitlement to a TDIU effective January 6, 2009 was granted in a July 2013 rating decision.  Thus, the Board does not have jurisdiction over this issue, both because it has been granted in full and because the Veteran has rescinded this particular appeal.

The Veteran submitted a substantive appeal with the denial of SMC at the A&A level in June 2013.  In the July 2013 rating decision, the Los Angeles RO granted SMC at the A&A level effective December 30, 2010.  Although it does not appear that the Veteran submitted a subsequent Notice of Disagreement with the award or effective date assigned, the RO nevertheless certified the Veteran's appeal of the original denial of SMC at the A&A level to the board in July 2013.

The Veteran's claim to reopen the issue of entitlement to service connection for hypertension on the basis of the submission of new and material evidence was denied in an April 2009 rating decision.  Following a request for reconsideration, the RO reopened the issue in July 2010, but denied the underlying issue.  The Veteran submitted a Notice of Disagreement in July 2010, and additional correspondence in May 2013 indicating that his claim for service connection for hypertension was "active at the Rating Board."  The RO issued a Statement of the Case (SOC) in August 2013.  Generally, a claimant files a substantive appeal to the Board after VA issues an SOC.  38 U.S.C.A. §§ 7105(a), (d)(1), (d)(3) (West 2014). This rule is not absolute; if a Veteran produces a timely statement containing the information required for a substantive appeal under 38 C.F.R. § 20.202, and the Veteran receives no notice that his statement has not been accepted as a substantive appeal, then it may constitute a valid substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124 (1996).  The record contains no indication that the Veteran submitted a substantive appeal within the applicable appeal period.  Although the record does not appear to contain a VA Form 9 on this issue, or any other correspondence from the Veteran that could reasonably be construed as a substantive appeal to the Board, the RO completed a VA Form 8 certifying the appeal of the issue of entitlement to service connection for hypertension to the Board in July 2013, prior to the issuance of the SOC. The August 2013 SOC and accompanying letter notified the Veteran that he must submit a formal appeal if he wished to perfect his appeal to the Board.  See 38 C.F.R. § 19.30; see also August 2013 Statement of the Case (attaching a blank VA Form 9 and including instructions regarding the actions the Veteran must take and the timing in which he must complete such actions to perfect his appeal).  As the record does not reflect that the Veteran has appealed the denial of service connection for hypertension to the Board, or has otherwise submitted correspondence after the issuance of the SOC communicating a desire to continue the appeal, this matter is not found to be presently before the Board.

The issue of entitlement to an effective date prior to June 28, 1996 for the award of service connection for gastroesophageal reflux disease, irritable bowel syndrome and gastritis was raised in a July 2010 report of general information and the issue of whether revision of a January 2008 rating decision (of which notice was sent to the Veteran in April 2008) is warranted based on clear and unmistakable error in failing to award a rating in excess of 10 percent for gastroesophageal reflux disease, irritable bowel syndrome, and gastritis was raised in a November 2010 memorandum, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right eye disorder, to include glaucoma, entitlement to an effective date prior to February 22, 2002 for the award of a 30 percent evaluation for bronchial asthma, entitlement to an effective date prior to July 31, 2002 for the award of service connection for chronic major depression, and entitlement to an earlier effective date for the award of an increased evaluation for chronic major depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Special Monthly Compensation at the Aid and Attendance level was granted in a July 2013 rating decision by the Los Angeles RO, and there is no longer a case or controversy as to the issue of entitlement to Special Monthly Compensation at the Aid and Attendance level.

2.  The August 14, 2008 Board decision which dismissed the appeal regarding the issue of entitlement to service connection for glaucoma of the right eye contained error which constitutes a denial of due process for the Veteran.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to Special Monthly Compensation at the Aid and Attendance level because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).

2.  Vacatur of the Board's August 14, 2008 decision is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904 (2015).  In the current case, the Board has, on its own motion, determined that the Veteran has been denied due process of law with respect to his appeal of the denial of service connection for a right eye disorder, as an error was made in the August 14, 2008 decision dismissing the appeal.  Specifically, the Board dismissed the appeal of the denial of entitlement to service connection for glaucoma of the right eye based on a mistaken reading of a May 2008 request to withdraw his appeal as to the issues of entitlement to increased evaluations for bronchial asthma, chronic major depression, and GERD, IBS and Gastritis.  Accordingly, the August 14, 2008 Board dismissal of the issue of entitlement to service connection for glaucoma of the right eye must be vacated to resolve this error of due process. 

II.  Dismissal

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran filed a timely NOD with regard to a July 2010 rating decision which, in pertinent part, denied the Veteran's claim for entitlement to Special Monthly Compensation (SMC) at the Aid and Attendance (A&A) level.  In June 2013, the Veteran submitted a timely substantive appeal with the denial of SMC.  In a July 2013 rating decision, the Los Angeles RO granted SMC at the A&A level effective December 30, 2010.  Later in July 2013, although it does not appear that the Veteran submitted a subsequent NOD with the award or effective date assigned, the RO certified the Veteran's appeal of the original denial of SMC at the A&A level to the Board.

Because the benefit sought has been granted, the Veteran's appeal as to that issue has become moot.  The Veteran has also not disagreed with any downstream issues which could begin an additional appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is no longer in appellate status.

The Board lacks jurisdiction over the issue of entitlement to Special Monthly Compensation at the Aid and Attendance level because the benefit sought has been granted, and the issue has been rendered moot on appeal.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed without prejudice.

ORDER

The appeal as to the issue of entitlement to Special Monthly Compensation at the Aid and Attendance level is moot, and it is dismissed for lack of jurisdiction.

The August 2014 Board decision dismissing the issue of entitlement to service connection for glaucoma of the right eye is vacated.


REMAND

I.  Glaucoma

In July 2007, the Board remanded the issue of entitlement to service connection for glaucoma of the right eye for additional development, to include referral to an ophthalmologist for an opinion as to whether there was any relationship between the Veteran's glaucoma and any in-service incident, to include a 1974 head trauma.  The Veteran was provided with a VA examination in September 2007.  The reviewer noted that the Veteran claimed that during boot camp, he experienced blunt trauma to the right side of his head and face with a rifle butt, and reported that the initial incident was followed by an altercation two days later.  The reviewer inspected the service treatment records and noted that the Veteran was seen in January 1974 after striking his head on a locker, resulting in a hematoma to the left temporal area.  He further noted that a March 1975 optometric examination was performed when the Veteran complained of visual asthenopia, with blur when watching TV and with change in focus.  Finally, the examiner discussed a January 2000 letter from the Veteran's VA physician, which stated that the Veteran's right eye glaucoma was likely due to angle recession from previous trauma from service, but the September 2007 examiner noted that there was a marked disconnect between the Veteran's reported rifle butt trauma to the right side of his head versus the clinical progress notes from January 1974 which note trauma to the left side of the head with hematoma. The reviewer assessed the Veteran with end-stage glaucoma, OD, and stated that its etiology was complex, and went on to list potentials including angle recession suggested by the Veteran's report of right-sided trauma, markedly elevated IOP suggesting recurrent angle closure attacks, peripheral anterior synechiae suggesting recurrent/chronic angle closure attacks, and peripheral synechiae which can also be caused by iritis/uveitis.  The examiner concluded that irrespective of the etiology of the glaucoma, there is no evidence in the claims file of any right-sided trauma or other process leading to glaucoma in the right eye, and therefore, "it is not possible to assert that there is any connection between the glaucoma and the military service."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner acknowledged the March 1975 optometric examination report in the claims file, he did not explain the significance, if any, of the variations recorded between the two eyes, and made no mention of a notation written under "OLD RX" for the right eye, but not for the left.  The Board is left without sufficient explanation of the findings to decipher what they signify medically.  Additionally, the examiner did not address whether there exists any other more-likely cause(s) of end-stage glaucoma that only affects one eye.  Therefore, on remand, a supplemental VA medical opinion should be sought which more-fully explains the in-service optometric findings and the medical processes involved in the development of unilateral glaucoma.

II.  Earlier Effective Dates

In a January 2008 rating decision, the Huntington RO, in relevant part, granted service connection for major depression, chronic, assigning a 30 percent disability rating effective July 31, 2002, and granted service connection for bronchial asthma, assigning a 10 percent disability rating from June 28, 1996 to February 21, 2002 and a 30 percent disability rating from February 22, 2002.  In May 2008, the Veteran's representative submitted an NOD disagreeing with the evaluations assigned for bronchial asthma and chronic major depression.  In later correspondence submitted in May 2008, the representative wrote that the Veteran wanted to withdraw the May 2008 NOD and his appeal for increased initial disability ratings, and instead wanted to file new claims for increased evaluations for bronchial asthma and chronic major depression.  In September 2008, a new NOD was submitted appealing the effective dates assigned for the increased evaluation of 30 percent for bronchial asthma and the effective date assigned for the award of service connection for chronic major depression (with the Veteran stating that he was seeking an effective date back to June 28, 1996).  The September 2008 NOD states that the Veteran is requesting a the Decision Review Officer process "in person," which the Board interprets as a request for a DRO hearing.  The claims file does not reflect that such a hearing has been scheduled, or that an SOC has been issued for the appeals of these matters.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals regarding entitlement to an effective date prior to February 22, 2002 for the award of a 30 percent evaluation for bronchial asthma and entitlement to an effective date prior to July 31, 2002 for the award of service connection for chronic major depression have not yet been taken, each issue must be remanded to schedule a DRO hearing, to subsequently issue an SOC, and to give the appellant the opportunity to perfect an appeal to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. 238. 

In a March 2009 rating decision, the Los Angeles RO increased the disability rating for the Veteran's service-connected chronic major depression to 50 percent, effective May 28, 2008.  In a July 2013 rating decision, the RO increased the evaluation to 70 percent effective January 6, 2009 and to 100 percent from July 31, 2012.  In June 2014, the Veteran submitted a statement requesting "an earlier effective date for [his] major depression . . . back to July 2002."  This statement was received within a year of the July 2013 rating decision.  In a March 2015 rating decision, the San Diego RO purported to decide that "entitlement to an earlier effective date for the evaluation of major depression, chronic (claimed as anxiety), is not warranted," but then only included a description of why an evaluation greater than the 100 percent then assigned and an earlier effective date for entitlement to service connection for chronic major depression was unwarranted among the Reasons for Decision.  As the Veteran disagreed with the effective date assigned for the award of an increased disability rating, the proper follow-up action would have been to issue an SOC.  Because adjudicative action on the appeal of the effective date assigned for the award of an increased evaluation for chronic major depression has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the appellant the opportunity to perfect an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. 238. 

Accordingly, the claims are REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") for a supplemental VA medical opinion as to etiology of the Veteran's right eye disorder.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide a supplemental medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right eye disorder, to include glaucoma or any other disability affecting the right eye at any point during the relevant appeal period (July 1998 to present), arose during, was caused by, or is otherwise related to any incident of military service.

The reviewer is advised that the Veteran has described an incident during service where he was hit in the corner of his right eye with the butt-end of a rifle.  At the September 2006 DRO hearing, the Veteran testified that he would use Visine due to having pus in the eye.

*In discussing the likelihood that the Veteran's right eye glaucoma (diagnosed and noted to be present during the relevant appeal period) or other eye disorder present during the relevant appeal period is etiologically related to his period of military service, the reviewer is asked to discuss the findings recorded on the March 1975 optometric examination report.  Particularly, the reviewer should explain the significance, if any, of the variations recorded between the two eyes, and explain, if possible, the notation written under "OLD RX" for the right eye (with nothing written for the left) at the top right-hand corner of the report.  The reviewer is asked to provide explanations suitable to convey the findings to a lay person.

*If the reviewer determines that the right eye glaucoma or other eye disorder was less likely than not etiologically related to service, he or she should discuss any more-likely cause of, and the medical processes involved in, the development of unilateral glaucoma.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The reviewer should include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the provided medical opinion to ensure responsiveness and compliance with the directives of this remand; perform corrective procedures as needed.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for a right eye disorder, to include glaucoma, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

4.  After conducting any necessary development (the Board notes that the appellant's former representative had requested a DRO hearing with regard to the appeals of the issues of entitlement to an effective date prior to February 22, 2002 for the award of a 30 percent evaluation for bronchial asthma and entitlement to an effective date prior to July 31, 2002 for the award of service connection for chronic major depression), have a Decision Review Officer conduct a de novo review and readjudicate the issues of entitlement to an effective date prior to February 22, 2002 for the award of a 30 percent evaluation for bronchial asthma and entitlement to an effective date prior to July 31, 2002 for the award of service connection for chronic major depression and issue a Statement of the Case addressing the issues.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  

5.  After conducting any additional development deemed necessary, readjudicate the claim for entitlement to an earlier effective date for the award of an increased evaluation for chronic major depression, and issue a Statement of the Case addressing the issue.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to the issue if the benefits remain denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


